Citation Nr: 0902660	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  05-12 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for glaucoma, as 
secondary to service-connected diabetes.

2.  Entitlement to service connection for erectile 
dysfunction, as secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of April 2008.  This matter 
was originally on appeal from a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2008, the veteran submitted additional evidence 
directly to the Board that pertained to both claims on 
appeal.  This evidence consisted of a letter from Dr. J.B. 
and a letter from Dr. R.A.  These letters had not been 
considered by the agency of original jurisdiction (AOJ) in 
its most recent adjudication of the claims, which was in a 
supplemental statement of the case, dated in June 2008.  With 
the submission of these letters, the veteran waived his right 
to be given additional 60-days to submit more evidence, but 
he did not indicate whether he wished to waive his right to 
have the AOJ consider the physicians' letters.  See 38 C.F.R. 
§ 20.1304(c) (2008).  

In correspondence dated in October 2008, the Board asked the 
veteran whether he wanted his case to be remanded to the AOJ 
for consideration of this evidence, or whether he wished to 
waive his right to have the AOJ consider this evidence.  The 
veteran was provided with 45 days to respond.  To date, the 
Board has received no response.  Because the veteran has not 
waived his right to have the AOJ consider this evidence, the 
Board finds that a remand is necessary.  

The Board also must remand the erectile dysfunction issue 
because its directive in the April 2008 remand as it 
pertained to that issue has not been satisfied.  In the 
remand, the Board requested that the AOJ obtain an opinion 
regarding the likelihood that the veteran's service-connected 
diabetes mellitus aggravated his erectile dysfunction.  In 
response to the Board's remand, the nurse practitioner who 
had performed a VA examination in January 2004 prepared an 
addendum to the examination report, dated in June 2008.  In 
the addendum, the examiner noted that she was asked to 
provide an opinion concerning whether the service-connected 
diabetes mellitus aggravated the veteran's erectile 
dysfunction.  The examiner stated that there were multiple 
reasons for erectile dysfunction in this veteran: morbid 
obesity, hypogonadism secondary to morbid obesity, 
hypertension on medication, and possible history of substance 
abuse.  The examiner then stated "[i]t is impossible to say 
that the major cause (i.e. >50%) is secondary to diabetes."

The examiner's opinion is not responsive to the Board's 
remand request because the Board did not ask whether the 
diabetes mellitus was the major cause of his erectile 
dysfunction.  Even if the examiner was able to conclude that 
the diabetes mellitus was not the major cause of the erectile 
dysfunction, such a conclusion would not preclude the 
possibility that the diabetes mellitus aggravated, at least 
in part, the erectile dysfunction.  The Board is seeking an 
opinion on the likelihood that the diabetes mellitus 
aggravated the erectile dysfunction in any way, not whether 
it caused a majority of it.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand 
orders are not complied with, the Board must insure 
compliance.  Id.  The Stegall ruling applies to the erectile 
dysfunction issue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain another opinion from the 
examiner who conducted the VA 
genitourinary examination in January 2004 
concerning whether the erectile 
dysfunction was aggravated by the service-
connected diabetes mellitus.  

The examiner should state whether it was 
more likely than not (i.e., probably 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
erectile dysfunction was in any way 
aggravated by the service-connected 
diabetes mellitus.

In the event the person who conducted the 
January 2004 genitourinary examination is 
unavailable, the AOJ may obtain an opinion 
from any qualified practitioner.

2.  Thereafter, readjudicate the veteran's 
claims of entitlement to service connection 
for erectile dysfunction and glaucoma, 
claimed as secondary to service-connected 
diabetes, in light of any evidence received 
after the last supplemental statement of 
the case was issued in June 2008.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with another supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

